                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

                                )
                                )     Criminal No. 16-00476 HG-02
LATHAN ROSA,                    )     Civil No. 18-00215 HG-KJM
                                )
           Petitioner,          )
                                )
     vs.                        )
                                )
UNITED STATES OF AMERICA,       )
                                )
           Respondent.          )
                                )

  ORDER DENYING PETITIONER LATHAN ROSA’S MOTION TO VACATE, SET
     ASIDE OR CORRECT SENTENCE PURSUANT TO 28 U.S.C. § 2255
                          (ECF NO. 130)

                                and

               DENYING A CERTIFICATE OF APPEALABILITY


     On June 8, 2018, Petitioner Lathan Rosa filed a Motion to

Vacate, Set Aside or Correct Sentence, pursuant to 28 U.S.C. §

2255.

     Petitioner challenges his May 30, 2017 conviction pursuant

to a guilty plea for conspiracy to distribute methamphetamine.

He claims that his attorney provided ineffective assistance of

counsel at two different stages in the proceedings.

     First, Petitioner claims he received ineffective assistance

concerning his guilty plea before the Magistrate Judge.

     Second, Petitioner claims he received ineffective assistance

of counsel regarding his right to file an appeal following

                                 1
sentencing.

     Petitioner’s Motion to Vacate, Set Aside or Correct Sentence

pursuant to 28 U.S.C. § 2255 (ECF No. 130) is DENIED.

     A Certificate of Appealability is DENIED.


                             BACKGROUND

The Indictment


     On August 3, 2016, the grand jury returned a three-count

Indictment charging Petitioner Lathan Rosa and two co-defendants

with crimes related to the distribution and possession with

intent to distribute methamphetamine.     (ECF No. 10).

     Petitioner was charged as follows:

     Count 1:    Conspiracy to Distribute Methamphetamine - From in
                 or around July 1, 2016, to and including July 27,
                 2016, Lathan Rosa, did willfully and unlawfully
                 conspire to distribute and possess with intent to
                 distribute fifty grams or more of methamphetamine,
                 its salts, isomers, and salts of its isomers in
                 violation of 21 U.S.C. §§ 841(a)(1) and
                 841(b)(1)(A), and 21 U.S.C. § 846.

     Count 2:    Possession With Intent To Distribute
                 Methamphetamine - On or about July 22, 2016,
                 Lathan Rosa did knowingly and intentionally
                 attempt to posses with intent to distribute fifty
                 grams or more of methamphetamine, its salts,
                 isomers, and salts of its isomers in violation of
                 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A), and 21
                 U.S.C. § 846.

     (Indictment, ECF No. 10).




                                  2
Attorney Rustam A. Barbee’s Representation of Petitioner


     On July 25, 2016, the Office of the Federal Public Defender

for the District of Hawaii was appointed as counsel for

Petitioner Rosa.   (ECF No. 4).

     On December 15, 2016, Assistant Federal Defender Melinda

Yamaga filed a Motion for Withdrawal and Substitution of Counsel.

(ECF No. 45).

     The Magistrate Judge granted Attorney Yamaga’s motion and

appointed CJA counsel Rustam A. Barbee (“Attorney Barbee”) as

Petitioner’s counsel on December 22, 2016. (ECF No. 51).


Petitioner’s Guilty Plea


     Attorney Barbee met with Petitioner Rosa multiple times

between December 22, 2016 and January 27, 2017.      (Decl. Of Rustam

Barbee at ¶ 4, ECF No. 137-1).     Attorney Barbee explained to

Petitioner the risks of going to trial.      (Id. at ¶¶ 8-9).

Attorney Barbee reviewed the discovery with Petitioner.      (Id. at

¶ 9).   The discovery revealed that on July 22, 2016, law

enforcement intercepted a parcel containing 1,773 grams of 99%

pure methamphetamine.   (Id. at ¶ 5).     Law enforcement made a

controlled delivery of the parcel to Petitioner’s workplace and

Petitioner Rosa was arrested.     (Id.)   Petitioner made a post-

arrest confession.   (Id.)   Petitioner confessed that he knew the

parcel contained “ice” and that he asked his co-conspirator to

                                   3
receive the parcel on Petitioner’s behalf.    (Id.)   Petitioner

also admitted that he sent $20,000 to Las Vegas as partial

payment for the drugs.    (Id.)   Petitioner confessed that a second

parcel containing more drugs was being shipped to him from Las

Vegas.   (Id.)

     In his Declaration, Attorney Barbee stated that during his

meetings with Petitioner, he “always found him to be intelligent,

alert and aware of the legal aspects of his case, including the

options between fighting his case at trial, pleading guilty and

pleading guilty while continuing his cooperation with government

in an effort to merit a sentence reduction for providing

substantial assistance to law enforcement.”    (Id. at ¶ 9).

     Attorney Barbee stated he explained to Petitioner that he

believed Petitioner was facing a sentencing exceeding 27 years

imprisonment (324 to life) if he lost a jury trial; that he would

be facing a sentence of perhaps 20-33 years if he simply pled

guilty; and would be facing a sentence likely to be below 20

years imprisonment if he were to plead guilty, enter into a

written plea agreement, and agree to continue his cooperation

with law enforcement.    (Id.)

     In his Declaration, Attorney Barbee stated, “I never told

Mr. Rosa that he would receive a sentence of 10 years.”     (Id.)

At the evidentiary hearing, Attorney Barbee explained that he

never told Petitioner “you’re looking at 10 years,” but rather he


                                   4
told him that he had a ten year mandatory minimum.   (Evidentiary

Hearing Transcript at p. 82, ECF No. 148).

     Attorney Barbee negotiated a plea agreement with the

Government on Petitioner’s behalf.   Attorney Barbee reviewed the

Plea Agreement in detail with Petitioner.    Attorney Barbee stated

that, “[a]fter reviewing copies of his discovery including

reports detailing his own confession, accessing the strength of

the government’s case against him, discussing his options with

me, knowing the projected sentence outcomes and reviewing the

written memorandum of plea agreement (“MOPA”) including a

detailed review and discussion of paragraph 12 of the written

plea agreement, wherein Mr. Rosa waived almost all of his

appellate rights, Mr. Rosa agreed to enter into the written

agreement.”   (Id. at ¶ 10).

     On January 27, 2017, Petitioner Rosa pleaded guilty before

the Magistrate Judge to Count 1 of the Indictment pursuant to a

Memorandum of Plea Agreement.   (ECF No. 77).

     Petitioner Rosa admitted to the following facts in his Plea

Agreement:

     In July of 2016, Defendant, received from his co-
     defendant Codi Alcon residing in Henderson, Nevada, two
     (2) U.S. Postal Service Priority Mail parcels. The two
     parcels were intercepted in Hawaii on July 22, 2016.
     Contained in one parcel was 1,870 grams of crystal
     methamphetamine and in the other parcel 455 grams of
     crystal methamphetamine. Defendant previously sent to
     co-defendant Alcon $20,000.00 in U.S. currency as
     partial payment for the crystal methamphetamine.


                                 5
       After receiving the two parcels containing the
       methamphetamine, Defendant was expected to pay
       co-defendant Alcon the amount of $30,000.00, the
       remaining balance of their agreed upon purchase price.

       The suspected methamphetamine seized from the two
       parcels received by Defendant were submitted to the HPD
       Scientific Investigative Section (SIS) for analysis,
       which revealed the following: 1) Exhibit 1 was found to
       be methamphetamine HCl with a weight of actual pure
       substance of 1,755 grams; and 2) Exhibit 2 was found to
       be methamphetamine HCl with a weight of actual pure
       substance of 439 grams.

       (Mem. of Plea Agreement at ¶ 8, ECF No. 80).

       The Plea Agreement contained a waiver of Petitioner Rosa’s

right to appeal and collaterally attack his conviction subject to

certain exceptions.    (Mem. of Plea Agreement, at ¶ 12, ECF No.

80).

       The Court entered an order accepting Petitioner’s guilty

plea and adjudged him guilty as to Count 1 of the Indictment.

(ECF No. 87).


Petitioner’s Final Presentence Investigation Report


       On May 2, 2017, the probation officer filed Petitioner’s

Final Presentence Investigation Report.    (ECF No. 99).

       The probation officer concluded that Petitioner was

responsible for 2.217 kilograms of “ice” which placed his base

offense level at level 36.    (Id. at ¶ 31).

       The probation officer found that Petitioner’s base offense

level should be increased by two points for being the organizer


                                  6
or leader of the charged activity.     (Id. at ¶ 34).

     Petitioner received a two-point reduction for acceptance of

responsibility.   (Id. at ¶ 38).

     Petitioner received a one-point reduction for timely

notifying authorities of his intention to plead guilty.     (Id. at

¶ 39).

     The Final Presentence Investigation Report calculated

Petitioner’s Sentencing Guidelines to be a total offense level of

35 with a criminal history category of VI for a recommended

sentence of 292 to 365 months imprisonment.     (PSR at ¶ 83, ECF

No. 99).


Petitioner’s Sentencing Proceeding


     On May 25, 2017, the sentencing hearing was held before the

District Court Judge.   (ECF No. 111).    Petitioner Rosa was

represented by Attorney Barbee at the hearing.     Attorney Barbee

objected to the upward adjustment in the sentencing guidelines

based on Petitioner Rosa’s role in the offense as a leader or

organizer.

     The District Judge denied Attorney Barbee’s objections and

adopted the factual statements contained in the PSR.     The

District Judge adopted the Presentence Investigation Report’s

findings of a total offense level of 35 and criminal history

category VI for a recommended sentencing range of 292 to 365


                                   7
months imprisonment.

     The District Judge sentenced Petitioner Rosa to a sentence

of 188 months imprisonment, more than 100 months below the

guideline range.

     The District Judge advised Petitioner Rosa about his right

to appeal, as follows:

     Now, in your plea agreement you have waived some of
     your rights to appeal; but if you feel that you have
     just reason to appeal, you can present that argument to
     the appellate court. Your right to appeal is within 14
     days of judgment being entered in your case, and it is
     a waiver of your right to appeal if you do not file
     within that period of time.

     (Transcript of Sentence at p. 21, ECF No. 126).

     The Court granted the Government’s oral motion to dismiss

Count 2 of the Indictment.

     The Judgment was filed on May 30, 2017. (ECF No. 115).

     Petitioner did not file a direct appeal.


Petitioner’s Section 2255 Motion


     A year later, on June 8, 2018, Petitioner Rosa filed a

MOTION TO VACATE, SET ASIDE OR CORRECT SENTENCE, pursuant to 28

U.S.C. § 2255.   (ECF No. 130).

     Petitioner Rosa challenges his conviction on the basis that

Attorney Barbee provided ineffective assistance of counsel.

     On June 14, 2018, the Government filed a Request for Order

Finding Waiver of Attorney-Client Privilege with Respect to


                                   8
Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside,

or Correct Sentence by a Person in Federal Custody.     (ECF No.

132).

     On the same date, the Court issued an ORDER FINDING WAIVER

OF ATTORNEY-CLIENT PRIVILEGE WITH RESPECT TO PETITIONER’S MOTION

UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE

BY A PERSON IN FEDERAL CUSTODY.     (ECF No. 133).

     On July 11, 2018, the Government requested additional time

to respond to Petitioner’s Section 2255 Motion.      (ECF No. 134).

     On July 12, 2018, the Court granted the Government’s request

for additional time.     (ECF No. 135).

     On September 10, 2018, the Government filed its RESPONSE TO

MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE OR CORRECT

SENTENCE BY A PERSON IN FEDERAL CUSTODY.     (ECF No. 137).

     On September 26, 2018, Petitioner filed his REPLY TO THE

GOVERNMENT’S RESPONSE TO MOTION UNDER 28 U.S.C. § 2255.       (ECF No.

138).

     The Court elected to hold an evidentiary hearing.     (ECF No.

139).

     On February 13, 2019, the Court held an evidentiary hearing.

(ECF No. 143).

     On February 20, 2019, the Petitioner filed his POST-HEARING

SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION PURSUANT TO 28 U.S.C. §

2255.   (ECF No. 146).


                                   9
     On the same day, the Government filed its POST-EVIDENTIARY

HEARING ARGUMENT.   (ECF No. 147).


                        STANDARD OF REVIEW


     The Antiterrorism and Effective Death Penalty Act ("AEDPA"),

28 U.S.C. § 2255, provides federal prisoners with a right of

action to challenge a sentence if:

     (1)   the sentence was imposed in violation of the
           Constitution or laws of the United States;

     (2)   the court was without jurisdiction to impose such
           a sentence;

     (3)   the sentence was in excess of the maximum
           authorized by law;

     (4)   or the sentence is otherwise subject to collateral
           attack.

     28 U.S.C. § 2255(a).

     A prisoner may file a motion to vacate, set aside, or

correct a sentence.   28 U.S.C. § 2255.   The scope of collateral

attack of a sentence is limited, and does not encompass all

claimed errors in conviction and sentencing.

     A district court must hold an evidentiary hearing to assess

the worthiness of a Section 2255 Motion unless the motion and the

files and records of the case conclusively show that the prisoner

is entitled to no relief.   28 U.S.C. § 2255(b).

     The District Court must hold an evidentiary hearing in

situations where a petitioner alleges ineffective assistance of


                                10
counsel based on an attorney’s failure to follow the petitioner’s

request to appeal.     United States v. Sandoval-Lopez, 409 F.3d

1193, 1197 (9th Cir. 2005); see Roe v. Flores-Ortega, 528 U.S.

470, 477 (2000).    An evidentiary hearing is also required when

there are questions as to whether the attorney properly consulted

with the petitioner as to his right to appeal and whether the

attorney had a duty to consult with the petitioner regarding the

filing of an appeal.     Roe, 528 U.S. at 480.


                               ANALYSIS


     A prisoner who alleges ineffective assistance of counsel in

a Section 2255 Motion must satisfy the two-part test of

ineffective assistance set forth by the United States Supreme

Court in Strickland v. Washington, 466 U.S. 668, 687 (1984).

     First, the petitioner must show that counsel’s performance

was deficient.    This requires showing that counsel made errors so

serious that counsel was not functioning as the “counsel”

guaranteed by the Sixth Amendment to the United States

Constitution.    Id.

     Second, the petitioner must show that the counsel’s

deficient performance was prejudicial.     This requires showing

that counsel’s errors were so serious as to deprive the prisoner

of a fair trial or fair representation.     Id.   The petitioner must

show that there is a reasonable probability that but for


                                  11
counsel’s unprofessional errors, the result of the proceeding

would have been different.   Id. at 694.

     Here, Petitioner argues that he received ineffective

assistance of counsel at two separate points during the

proceedings.

     First, Petitioner Rosa argues that he received ineffective

assistance of counsel from Attorney Barbee because he allegedly

did not inform Petitioner about the application of the sentencing

guidelines and the possible sentence he might face before he

entered his guilty plea before the Magistrate Judge.

     Second, Petitioner Rosa argues that he received ineffective

assistance of counsel from Attorney Barbee because he was not

properly informed about his right to appeal following sentencing.

     Both of Petitioner’s claims fail.     The record and testimony

at the evidentiary hearing conclusively demonstrate that

Petitioner did not receive ineffective assistance of counsel.

     Both Attorney Barbee and the United States Magistrate Judge

properly informed Petitioner of the application of the sentencing

guidelines and the possible sentence he was facing before

Petitioner pled guilty.

     Petitioner was also properly informed of his right to

appeal.   Attorney Barbee consulted with Petitioner about the

effect of the waiver in his plea agreement following sentencing

and advised him that he had waived the right to appeal a sentence


                                12
below the sentencing guidelines.        Attorney Barbee did not provide

ineffective assistance of counsel.

     There is no support in the record for Petitioner’s claim

that he received ineffective assistance of counsel.       The Court

did not find Petitioner’s testimony at the evidence hearing to be

credible.   The Court finds that Attorney Barbee provided credible

testimony and properly represented Petitioner in the underlying

proceedings.


I.   Petitioner’s Ineffective Assistance Of Counsel Claim
     Regarding His Guilty Plea Before The Magistrate Judge


     The United States Supreme Court has held that the two-part

Strickland test applies to challenges to guilty pleas based on

ineffective assistance of counsel.       Hill v. Lockhart, 474 U.S.

52, 57 (1985).    The petitioner must demonstrate that (1)

counsel’s performance fell below an objective standard of

reasonableness, and (2) a reasonable probability exists that, but

for counsel’s errors, the defendant would not have accepted the

plea agreement.    Id. at 56-59.

     A defendant who pleads guilty upon the advice of counsel may

only attack the voluntary and intelligent character of the guilty

plea.   The petitioner must show that the advice he received from

counsel was not within the range of competence demanded of

attorneys in criminal cases.    Hill, 474 U.S. at 56-57 (quoting

Tollet v. Henderson, 441 U.S. 258, 267 (1973)).

                                   13
     The second prong, prejudice, focuses on whether a counsel’s

constitutionally ineffective performance affected the outcome of

the plea process.    Id. at 58-59.    The petitioner must show that

there is a reasonable probability that, but for a counsel’s

errors he would not have pleaded guilty and would have insisted

on going to trial.    Id.


     A.   The Plea Agreement And The Magistrate Judge Advised
          Petitioner Of The Applicability Of The Sentencing
          Guidelines And The Mandatory Minimum And Maximum
          Sentences That Applied To His Case


     The written plea agreement and the plea colloquy before the

United States Magistrate Judge reflects that, contrary to

Petitioner’s claim, he was fully informed of his possible

sentence and the applicability of the Sentencing Guidelines

before he entered into the guilty plea.


          1.   The Written Plea Agreement Informed Petitioner
               About The Applicability Of The Sentencing
               Guidelines And The Statutory Sentencing Range


     The written Memorandum of Plea Agreement informed Petitioner

of the applicability of the Sentencing Guidelines and the

potential sentence he could face for pleading guilty.     In

Paragraph 7, the agreement specifically states:

     7.   Defendant understands that the penalties for the
          offense to which he is pleading guilty include:

          a.   Not less than 10 years and up to life


                                 14
           imprisonment, a fine of up to $10,000,000,
           plus a term of supervised release of not less
           than five years.

     b.    At the discretion of the Court, defendant may
           also be denied any or all federal benefits,
           as that term is defined in 21 U.S.C. § 862,
           (a) for up to five years if this is
           defendant’s first conviction of a federal or
           state offense consisting of the distribution
           of controlled substances, or (b) for up to
           ten years if this is defendant’s second
           conviction of a federal or state offense
           consisting of the distribution of controlled
           substances. If this is defendant’s third or
           more conviction of a federal or state offense
           consisting of the distribution of controlled
           substances, the defendant is permanently
           ineligible for all federal benefits, as that
           term is defined in 21 U.S.C. § 862(d).

     c.    In addition, the Court must impose a $100
           special assessment as to each count to which
           the Defendant is pleading guilty. Defendant
           agrees to pay $100 for each court to which he
           is pleading guilty to the District Court
           Clerk’s Office, to be credited to said
           special assessments, before the commencement
           of any portion of sentencing. Defendant
           acknowledges that failure to make such full
           advance payment in a form and manner
           acceptable to the prosecution will allow,
           though not require, the prosecution to
           withdraw from this agreement at its option.

In paragraph 13 of the Plea Agreement:

     13.   The Defendant understands that the District
           Court in imposing sentence will consider the
           provisions of the Sentencing Guidelines. The
           Defendant agrees that there is no promise or
           guarantee of the applicability or
           nonapplicability of any Guideline or any
           portion thereof, notwithstanding any
           representations or predictions from any
           source.

(Memorandum of Plea Agreement at pp. 3-4, 7-8, ECF No. 80).

                           15
           2.    The Magistrate Judge Informed Petitioner About The
                 Applicability Of The Sentencing Guidelines And The
                 Statutory Sentencing Range


     The Magistrate Judge carefully reviewed the Plea Agreement

with Petitioner Rosa to ensure that he fully understood its

terms.   (Change of Plea Tr. at 5-10, ECF No. 125).   The

Magistrate Judge conducted a colloquy as follows:

     Magistrate Judge:     Mr. Rosa, have you received a copy
                           of the indictment pending against
                           you? That’s the written charges in
                           the case?

     Petitioner Rosa:      Yes.

     Magistrate Judge:     Have you fully discussed those
                           charges and all the facts
                           surrounding them with your
                           attorney?

     Petitioner Rosa:      Yes.

     Magistrate Judge:     You understand everything your
                           attorney has told you about your
                           case and about the consequences of
                           pleading guilty?

     Petitioner Rosa:      Yes.

     Magistrate Judge:     Are you fully satisfied with the
                           legal representation you have
                           received from Mr. Barbee?

     Petitioner Rosa:      Yes.

     Magistrate Judge:     Okay. And, Mr. Barbee, are you and
                           your client in agreement as to your
                           client’s decision to plead guilty?

     Mr. Barbee:           Yes, Your Honor, we are.

(Id. at p. 5).

                                  16
The Magistrate Judge went over the process of entering into the

plea agreement with the Petitioner:

     Magistrate Judge:   Okay. The court has been furnished
                         with a written plea agreement. It
                         is 13 pages long. I’m going to
                         hold this up as well, Mr. Rosa. Is
                         that your signature on the last
                         page?

     Petitioner Rosa:    Yes.

     Magistrate Judge:   Okay. Did you have an opportunity
                         to read through this whole
                         document?

     Petitioner Rosa:    Yes.

     Magistrate Judge:   Okay. Did you have an opportunity
                         to discuss all of it with your
                         lawyer?

     Petitioner Rosa:    Yes.

     Magistrate Judge:   You understand the terms of the
                         agreement?

     Petitioner Rosa:    Yes.

     Magistrate Judge:   Does this agreement cover every
                         aspect of the agreement you have
                         with the government?

     Petitioner Rosa:    Yes.

     Magistrate Judge:   Has anyone made any other promises
                         in an effort to get you to plead
                         guilty?

     Petitioner Rosa:    No.

     Magistrate Judge:   Okay. Has anyone attempted to
                         force you to plead guilty or to
                         pressure you in any way?

     Petitioner Rosa:    No.


                                17
(Id. at pp. 5-6).

     The Magistrate Judge informed Petitioner that he faced a

term of “not less than ten years and up to life imprisonment” if

he pleaded guilty.   (Id. at 7-10).

     The record conclusively demonstrates that the Magistrate

Judge inquired with Petitioner if he was satisfied with the

representation he was provided by Attorney Barbee, if Petitioner

understood the terms of the Plea Agreement, and if he understood

the minimum and maximum sentences that were applicable to his

case.

     Petitioner testified that he was satisfied with his

representation and understood the terms of the Plea Agreement.

(Id. at 8-9).   Petitioner Rosa stated that he understood the

possible penalties he would face for pleading guilty.      (Id.)

     The Magistrate Judge informed Petitioner Rosa about the

applicability of the Sentencing Guidelines and that his sentence

could differ from estimates that were provided to him by his

attorney.   (Id. at 11-12).   The Magistrate Judge informed

Petitioner that, based on his guilty plea, he could receive the

maximum sentence permitted.    (Id. at 12-13).   The Magistrate

Judge asked Petitioner if he understood that he was charged with

a violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A), and 21

U.S.C. § 846 which carries a mandatory minimum sentence of ten

(10) years and up to life imprisonment.    (Id. at 8-9).


                                 18
     Petitioner Rosa stated that he understood and acknowledged

that he spoke with his attorney about the Sentencing Guidelines

and understood how they might apply in his case.   (Id.)

     The colloquy continued, as follows:

     Magistrate Judge:   You understand that the Court will
                         not be able to determine the
                         guidelines for your case until
                         after a presentence report has been
                         prepared and you and the government
                         have each had an opportunity to
                         read it and object to anything in
                         it you don’t agree with?

     Petitioner Rosa:    Yes.

     Magistrate Judge:   Do you also understand that after
                         it has been determined what
                         guidelines apply to your case, the
                         Court will consider the guidelines
                         and other factors required by law,
                         and the Court may impose a sentence
                         that is more severe or less severe
                         than the sentence called for by the
                         guidelines?

     Petitioner Rosa:    Yes.

     Magistrate Judge:   You understand that if the sentence
                         is worse than you expect, you will
                         still be bound by your plea and
                         have no right to withdraw it?

     Petitioner Rosa:    Yes.

     Magistrate Judge:   You understand that the sentence
                         imposed may be different from any
                         estimate your attorney has given
                         you?

     Petitioner Rosa:    Yes.

     Magistrate Judge:   You understand that any
                         recommendation of a sentence agreed
                         to by your attorney and the

                                19
                            government or any agreement not to
                            oppose your attorney’s requested
                            sentence is not binding upon the
                            Court, and you might, on the basis
                            of your guilty plea, receive up to
                            the maximum sentence permitted?

      Petitioner Rosa:      Yes.

      Magistrate Judge:     Has anyone made any promise to you
                            as to what your sentence will be?

      Petitioner Rosa:      No.

      (Id. at pp. 12-13).

      The record is clear that the Magistrate Judge ensured that

Petitioner Rosa provided a knowing and voluntary guilty plea.

      Petitioner’s claims of ineffective assistance of counsel,

with respect to the guilty plea, fail.    The Magistrate Judge

specifically advised Petitioner that the sentence imposed could

be different from any estimate given to him by his attorney.

Petitioner acknowledged that he understood.    Petitioner stated

that no one had made any promises as to what his sentence might

be.

      In light of these facts, Petitioner cannot now claim that he

did not understand the terms of his plea, the applicability of

the sentencing guidelines, the statutory minimum and maximums

that applied, or that his counsel failed to properly advise him

about such information.




                                   20
     B.   Attorney Barbee Properly Informed Petitioner About The
          Applicability Of The Sentencing Guidelines And The
          Statutory Sentencing Range Prior To His Guilty Plea


     Attorney Barbee testified at the evidentiary hearing.   At

the hearing, Attorney Barbee adopted his prior Declaration made

in support of the Government’s Opposition to Petitioner’s Section

2255 Motion.    (Government’s Resp. to Mot., Rustam A. Barbee Decl.

at ¶ 6-10, ECF No. 137).   Attorney Barbee’s testimony at the

evidentiary hearing was consistent with his prior Declaration and

was also consistent with the record in this case.

     Petitioner’s claim that Attorney Barbee did not discuss the

Sentencing Guidelines with him is not credible.   His claim that

Attorney Barbee misinformed him about his potential sentence is

not credible.

     Petitioner’s testimony was implausible and inconsistent with

the record.    Attorney Barbee provided credible testimony at the

evidentiary hearing that he went over the plea agreement with

Petitioner in detail and never informed Petitioner that he would

receive a sentence of less than ten years imprisonment.

     Petitioner was advised by both the Court and Attorney Barbee

on multiple occasions as to the applicability of the Sentencing

Guidelines and the possible sentence he might receive before he

entered his guilty plea.




                                 21
           1.   Petitioner Is Not Credible


     Petitioner testified at the evidentiary hearing that he

graduated from Hilo High School and earned eight hours of college

credit while taking classes in math and welding.   Petitioner

testified on cross-examination that he could read, write, and

understand English.   Petitioner understood the nature of the

proceedings before the Magistrate Judge when he entered his

guilty plea.

     Petitioner was provided with a copy of the Plea Agreement

and entered into it prior to the hearing before the Magistrate

Judge.   Petitioner signed the Plea Agreement himself.   Petitioner

admitted during cross-examination that he had his own copy of the

Plea Agreement for a number of days prior to his guilty plea.

Petitioner’s testimony, at the evidentiary hearing, that he did

not read the Plea Agreement before signing it is not credible.

     At the evidentiary hearing, Petitioner testified that

Attorney Barbee personally met with him after he received his

copy of the Plea Agreement.   But, Petitioner claims Attorney

Barbee did not discuss the Plea Agreement with him, did not

advise him of the maximum and minimum sentence applicable, and

told him he would receive a sentence of ten years or less.

Petitioner’s testimony is not credible.

     Attorney Barbee has extensive experience in criminal defense

including serving as an Assistant Public Defender in the United

                                22
States District Court for the District of Hawaii.    There was no

basis to support the idea that Attorney Barbee would have told

Petitioner that he would receive a sentence of less than 10 years

imprisonment given Petitioner’s prior criminal history and the

amount of drugs involved in this case.

     Petitioner testified before the Magistrate Judge that he was

fully satisfied with the legal representation that he received

from Attorney Barbee, that he understood that the charge to which

he pled guilty carried a mandatory minimum sentence of ten years

and a maximum of up to life imprisonment, and that Attorney

Barbee had spoken with him about the Sentencing Guidelines and

how they might apply to his case.

     Petitioner Rosa now claims that he lied to the Magistrate

Judge.   Petitioner’s testimony at the evidentiary hearing is

implausible.    Petitioner is not credible.


           2.    Attorney Barbee Is Credible


     Attorney Barbee testified that after he received the

discovery from the Government, he calculated an estimate of what

he believed Petitioner Rosa’s Sentencing Guidelines might be,

given the amount of drugs involved, and Petitioner’s prior

criminal history.    Attorney Barbee testified that he informed

Petitioner that he believed Petitioner was facing a Sentencing

Guideline range of between 324 and 405 month confinement if he


                                 23
lost at trial.    He provided documentary evidence of his notes in

support of his testimony.    (Notes from the case file of Rustam A.

Barbee, Government’s Exhibit 5).

      Attorney Barbee testified that he negotiated a Plea

Agreement on Petitioner’s behalf and that he met with Petitioner

after providing him with the proposed written Plea Agreement.

Attorney Barbee stated that he met with Petitioner in-person and

covered every paragraph of the Plea Agreement with Petitioner

Rosa to ensure that he understood it.

      Attorney Barbee testified that he never told Petitioner that

he would receive a sentence of ten years or less than ten years

imprisonment.    Attorney Barbee explained that such a sentence

would not have been possible given the mandatory minimum in this

case, the amount of drugs involved, and Petitioner’s prior

criminal history.    Petitioner was in criminal history category VI

at the time of sentencing.

      The Court finds Attorney Barbee testified credibly and his

testimony is given substantial weight.    Attorney Barbee’s

representation of Petitioner Rosa was not deficient.


II.   Petitioner’s Ineffective Assistance Of Counsel Claim
      Regarding His Right To Appeal


       In Roe v. Flores-Ortega, 528 U.S. 470, 480 (2000), the

United States Supreme Court held that the two-part Strickland

test applies to claims that counsel was constitutionally

                                 24
ineffective for failing to file a notice of appeal.

       The Supreme Court explained that counsel has a duty to

consult with the defendant regarding an appeal when there is

reason to think that either:

(1)    a rational defendant would want to appeal (for example,
       because there are nonfrivolous grounds for appeal), or;

(2)    this particular defendant reasonably demonstrated to
       counsel that he was interested in appealing.

       Id. at 480.

       A highly relevant factor is whether the conviction follows a

trial or guilty plea, and whether the defendant waived his

appellate rights.      Id.   If the first Strickland prong is met, the

defendant must demonstrate that there is also a reasonable

probability that but for counsel’s deficient failure to consult

with him about his appeal, he would have timely appealed.        Id. at

484.

       Petitioner entered into a written Memorandum of Plea

Agreement that waived most of Petitioner’s appellate rights.       The

written Memorandum of Plea Agreement specifically states:

       12.   The Defendant is aware that he has the right to
             appeal his conviction and the sentence imposed.
             Defendant knowingly waives the right to appeal,
             except as indicated in subparagraph “b” below,
             both his conviction and any sentence within the
             maximum provided in the statute(s) of conviction
             or the manner in which that sentence was
             determined on any of the ground whatever, in
             exchange for the concessions made by the
             prosecution in this plea agreement.

                  a.    The Defendant also waives his right to

                                    25
                    challenge his conviction or sentence or
                    the manner in which it was determined in
                    any collateral attack, including, but
                    not limited to, a motion brought under
                    Title 28, United States Code, Section
                    2255, except that Defendant may make
                    such a challenge (1) as indicated in
                    subparagraph “b” below, or (2) based on
                    a claim of ineffective assistance of
                    counsel.

               b.   If the Court imposes a sentence greater
                    than specified in the guideline range
                    determined by the Court to be applicable
                    to the Defendant, the Defendant retains
                    the right to appeal the portion of his
                    sentence greater than specified in that
                    guideline range and the manner in which
                    that portion was determined under
                    Section 3742 and to challenge that
                    portion of her sentence in a collateral
                    attack.

     (Memorandum of Plea Agreement at pp. 6-7, ECF No. 80).

     At the sentencing hearing, the District Court Judge informed

Petitioner of his appellate rights along with the waiver provided

in his plea agreement.

The District Judge stated:

     Now, in your plea agreement you have waived some
     of your rights to appeal; but if you feel that you
     have just reason to appeal, you can present that
     argument to the appellate court. Your right to
     appeal is within 14 days of judgment being entered
     in your case, and it is a waiver of your right to
     appeal if you do not file within that period of
     time.

     (Transcript of Sentence at p. 21, ECF No. 126).

     After sentencing, Attorney Barbee consulted with Petitioner

about his appellate rights following his sentence that was more


                               26
than 100 months below the sentencing guidelines.    (Declaration of

Rustam Barbee at ¶¶ 16, 20, ECF No. 137-1).

     Attorney Barbee testified that he explained to Petitioner,

“Judge Gillmor just told you you had 14 days to appeal your

sentence, you’ll recall that you have waived your right to appeal

except for limited circumstances, and your sentence is below the

guideline range, not above it.   So effectively, through the plea

agreement, you have waived your right to appeal.”    (Evidentiary

Hearing Transcript at p. 80, ECF No. 148).    Petitioner Rosa did

not affirmatively ask Attorney Barbee to file a Notice of Appeal

on his behalf.   (Id. at pp. 12-13).   Rather, Petitioner agrees

that Attorney Barbee told him that he had effectively waived his

right to appeal.   (Id.)

     There was no ineffective assistance of counsel by Attorney

Barbee.   The Ninth Circuit Court of Appeals has explained that

where a defendant waived his right to appeal in a plea agreement

and did not affirmatively ask his counsel to file a notice of

appeal, the failure to file that notice is not deficient.    United

States v. Sandoval-Lopez, 409 F.3d 1193, 1196 (9th Cir. 2005).

The appellate court explained, as follows:

     In the hypothetical scenario where [the defendant]
     never expressed any desire to appeal, Flores-Ortega
     would completely foreclose an ineffective assistance of
     counsel claim. In such a scenario, because there was
     no ground for appeal, as an appeal had been waived, and
     he had obtained the benefit of his very favorable plea
     bargain, no rational defendant would want to appeal.
     So [defendant’s] lawyer’s failure to file a notice of

                                 27
     appeal would not be deficient performance, if he and
     his client did not consult about an appeal.

     Id.

     Here, Attorney Barbee did consult with Petitioner about his

right to appeal following sentencing.   He explained that there

was no basis for an appeal given the extremely favorable sentence

that was more than 100 months below the recommended sentencing

guidelines.   No rational defendant would want to appeal such a

sentence.   Sandoval-Lopez, 409 F.3d at 1196.

     There was no deficient performance by Attorney Barbee for

failure to file a notice of appeal under the circumstances.

Domanguera v. United States, 04-cr-00061 JMS-02, 2007 WL 461307,

*4 (D. Haw. Feb. 7, 2007); United States v. Martinez, 2018 WL

5920782, *9-*10 (E.D. Cal. Nov. 13, 2018) (finding that the

petitioner failed to establish his counsel was deficient where he

was advised by counsel that any appeal would be frivolous given

his appellate waiver and the petitioner never expressly requested

that his counsel file a notice of appeal).

     Petitioner Rosa received the benefit of his plea agreement

and received a sentence more than 100 months below the low-end of

the Sentencing Guidelines recommendation.    Petitioner’s claim

that he would have timely appealed his sentence despite his

favorable sentence is not credible.

     Petitioner was properly informed of his appellate rights and

Attorney Barbee was not deficient in failing to file a notice of

                                28
appeal.


III. Petitioner Is Not Entitled To A Certificate Of Appealability


     The Antiterrorism and Effective Death Penalty Act (“AEDPA”)

of 1996 provides that a Certificate of Appealability may be

issued in a habeas corpus proceeding “only if the applicant has

made a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2).

     A “substantial” showing requires a prisoner to show that

reasonable jurists could debate whether the petition should have

been resolved in a different manner or that the issues presented

were adequate to deserve encouragement to proceed further.    Slack

v. McDaniel, 529 U.S. 473, 483–84 (2000).

     Petitioner Rosa’s Section 2255 Motion has not made a

substantial showing that Petitioner was deprived of a

constitutional right.   Petitioner’s arguments are not supported

by the record and applicable law.     Reasonable jurists would not

debate the Court’s conclusion, and there is no reason to

encourage further proceedings.

     A Certificate of Appealability is DENIED.


//

//

//

//

                                 29
                           CONCLUSION


     Petitioner Rosa’s Motion to Vacate, Set Aside or Correct

Sentence, pursuant to 28 U.S.C. § 2255 (ECF No. 130) is DENIED.

     A Certificate of Appealability is DENIED.

     IT IS SO ORDERED.


     DATED: April 10, 2019, Honolulu, Hawaii.




Lathan Rosa v. United States of America; Cr. No. 16-00476 HG-02;
Cv. No. 18-00215 HG-KJM; ORDER DENYING PETITIONER LATHAN ROSA’S
MOTION TO VACATE, SET ASIDE OR CORRECT SENTENCE PURSUANT TO 28
U.S.C. § 2255 (ECF NO. 130) AND DENYING A CERTIFICATE OF
APPEALABILITY                   30
